Citation Nr: 0010276	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bladder problems, 
claimed as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for memory loss, 
claimed as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for respiratory 
symptoms, to include shortness of breath, claimed as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a nervous disorder, 
depression, and mood swings claimed as a chronic disability 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
claimed as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for loss of appetite, 
claimed as a chronic disability resulting from an undiagnosed 
illness.
7.  Entitlement to service connection for a gastrointestinal 
disorder on a direct basis.

8.  Entitlement to service connection for heartburn and 
nausea, claimed as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for heart palpitations, 
claimed as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
February 1990 and from September 1990 to October 1991.  The 
veteran 's DD-214 indicates that he served in Southwest Asia 
from November 5, 1990, through March 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision in 
which the RO granted service connection for 
multiple joint aches, fatigue, with history of constipation 
as due to an undiagnosed illness, rated 40 percent disabling, 
and headaches due to an undiagnosed illness, rated 10 percent 
disabling.  Service connection was denied for the following 
disabilities claimed as due to an undiagnosed illness:  
dysthymia, claimed as a nervous disorder, depression, loss of 
memory, poor appetite, sleep disturbance and mood swings; 
bladder problems; gastritis and reflux esophagitis, claimed 
as severe heartburn and nausea; heart palpitations, and 
respiratory symptoms, to include shortness of breath.  The 
veteran appealed the denial of service connection of all of 
the above disorders.  He appeared before the undersigned 
member of the Board for a hearing in September 1999.

The Board notes that in his April 1997 claim, the veteran 
also raised the issues of entitlement to service connection 
for comprehension problems and dizziness, claimed as chronic 
disabilities resulting from undiagnosed illness.  The RO did 
not adjudicate these issues and they are referred to the RO 
for initial consideration.

In addition, the Board notes that in his notice of 
disagreement (NOD), the veteran indicated that he had been 
diagnosed prior to service with a psychiatric disorder 
characterized as an identify disorder of adolescence; he 
submitted a statement from a private psychiatrist which 
related pre-service psychiatric treatment.  Based on the 
foregoing, the Board finds that the veteran has raised the 
issue of entitlement to service connection for an acquired 
psychiatric disorder on a direct basis, based on service 
aggravation of a pre-service psychiatric disability.  This 
issue is also referred to the RO for initial consideration.

The issue of entitlement to service connection for bladder 
problems, claimed as a chronic disability resulting from an 
undiagnosed illness, will be addressed in the REMAND 
following the decision below.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran has submitted some evidence that he currently 
has memory loss, as a chronic disability which is related to 
an undiagnosed illness and, therefore, the claim is 
plausible.

3.  The veteran has submitted some evidence that he currently 
has respiratory symptoms, to include shortness of breath, as 
a chronic disability which is related to 
an undiagnosed illness and, therefore, the claim is 
plausible.

4.  The veteran's allegation that he currently has 
depression, mood swings and a nervous disorder which are 
related to an undiagnosed illness is not supported by any 
medical evidence that would render the claim plausible.

5.  The veteran's allegation that he currently has a sleep 
disorder which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

6.  The veteran's allegation that he currently has loss of 
appetite which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a gastrointestinal disorder 
is plausible.

8.  The veteran's allegation that he currently has heartburn 
and nausea, which are related to an undiagnosed illness is 
not supported by any medical evidence that would render the 
claim plausible.

9.  The veteran's allegation that he currently has heart 
palpitations which are related to an undiagnosed illness is 
not supported by any medical evidence that would render the 
claim plausible.




CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well grounded 
claim concerning memory loss, claimed as a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999).

2.  The veteran has submitted evidence of a well grounded 
claim concerning respiratory symptoms, to include shortness 
of breath, as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

3.  The claim of entitlement to service connection for 
depression, mood swings and a nervous disorder, claimed as a 
chronic disability resulting from an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).

4.  The claim of entitlement to service connection for a 
sleep disorder, claimed as a chronic disability resulting 
from an undiagnosed illness, is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5.  The claim of entitlement to service connection for loss 
of appetite, claimed as a chronic disability resulting from 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

6.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder on a direct basis.  38 U.S.C.A. § 5107 (a) (West 
1991).

7.  The claim of entitlement to service connection for 
heartburn and nausea, claimed as a chronic disability 
resulting from an undiagnosed illness, is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

8.  The claim of entitlement to service connection for heart 
palpitations, claimed as a chronic disability resulting from 
an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect that he was 
seen in June 1989 on two occasions for complaints of heel and 
knee pain.  Later in June 1989, the veteran was seen for 
treatment of cold-like symptoms.  He received treatment for a 
cold again in October 1990.  The separation examination in 
September 1991 was negative for any defects or diagnosed 
conditions.

In September 1992, the veteran filed a claim for service 
connection for headaches, a nervous disorder, memory loss, 
loss of appetite and a sleep disorder.  On his application 
for service connection, the veteran indicated that he had 
been treated in service for a nervous conditions in November 
and December 1990 at a Field Station in Saudi Arabia while he 
was attached to the 805th MP Unit of the U.S. Army.

The veteran failed to report for scheduled VA examinations 
and his claims were denied by the RO in March 1993.

The veteran was seen for a Persian Gulf examination in June 
1994.  He complained of chronic fatigue and loss of memory, 
bad headaches associated with dizzy spells and joint aches 
associated with swelling.  He reported problems with multiple 
symptoms since returning from the Persian Gulf and said that 
he was chronically sick with a lot of low grade fevers and 
frequent colds.  He described mood swings 
and periods of agitation and combativeness.  The veteran also 
indicated that he had infrequent bowel movements and could go 
several days before having one; he sometimes went two or 
three days without urinating.  He stated that his heart beats 
fast and he had occasional shortness of breath and 
palpitations.  He also described multiple joint aches and 
pains associated with swelling and some morning stiffness.  
The examiner noted that the veteran did not remember 
anything; he stated that he had been in the Army but did not 
remember any dates.  The veteran was noted to have been seen 
at the Fayetteville VA Medical Center (VAMC) for treatment of 
headaches and urological symptoms.  On examination, the chest 
was symmetrical and equal in expansion and the lungs were 
clear to percussion and auscultation.  Cardiovascular 
examination showed a normal sinus rate and rhythm with no 
murmurs or extra heart sounds audible.  The veteran exhibited 
full range of motion of both upper and lower extremities.  
Cerebral functioning was alert and responsive; memory and 
orientations were intact.  Laboratory testing showed elevated 
cholesterol, but was otherwise within normal limits including 
normal urinalysis, chest x-ray and monospot test.  The 
diagnostic impression included chronic fatigue and loss of 
memory, chronic headaches associated with dizzy spells, 
possible muscle contracture, multiple joint aches and 
swelling, history of chronic constipation, history of 
infrequent urination, and elevated cholesterol per lab value.

In April 1997, the veteran filed a claim for service 
connection for disabilities characterized as "Persian Gulf 
War sickness," to include memory loss, comprehension 
problems, fatigue, headaches, depression, sickness, 
dizziness, joint aches, mood swings, severe heartburn, 
respiratory problems, and a heart flutter problem.

In June 1997, the RO sent the veteran a Persian Gulf 
development letter in which they requested medical and 
nonmedical evidence from the veteran to establish entitlement 
to service connection for the conditions claimed.

VA outpatient treatment records were received from the 
Durham, North Carolina VAMC.  In August 1995, the veteran was 
seen for complaints of chronic throbbing headaches, 
generalized fatigue and problems with concentration.  The 
diagnostic impression was anxiety/depression/questionable 
post-traumatic stress disorder (PTSD).  The veteran was 
referred for follow-up with the mental health clinic.  In 
July 1996, the veteran complained that he was out of medicine 
and his "nerves" were getting bad over the past six months.  
He reported anxiety and sleeping problems.  The impression 
was anxiety.  The veteran was prescribed anti-anxiety 
medication and referred for mental health follow-up as soon 
as possible.  In November 1996, the veteran complained of 
arthralgias in all joints, muscle aches, headaches and 
insomnia since his return from the Persian Gulf.  It was 
indicated that the veteran was followed in the PTSD clinic.  
The diagnostic impression was insomnia, myalgias and 
arthralgias, probably non-infectious.  In May 1997, the 
veteran returned and was seen for complaints of headaches, 
joint aches, insomnia, dysuria, shortness of breath, 
indigestion and heart complaints.  The diagnostic impression 
was arthralgia post Persian Gulf.

The veteran was seen for several VA examinations in September 
1997.  On VA examination of the esophagus, the veteran 
reported having developed heartburn in service while 
stationed in the Persian Gulf.  He said that he was given 
Tagamet which helped his symptoms.  He reported that Tagamet 
was no longer helpful in alleviating his condition.  On 
examination, there was no anemia, or disturbance of motility 
noted.  The veteran's weight was stable in the past year and 
there was no obstruction noted.  The veteran reported a 
history of reflux disturbance; there was no pain on 
examination.  The assessment was esophagitis, secondary to 
reflux.  Gastrointestinal examination noted similar findings.  
The veteran denied vomiting, recurrent hematemesis or melena.  
He reported having heartburn several times per week that 
usually lasted for a day with epigastric and substernal pain.  
The assessment was gastritis, by history.

On VA psychiatric examination, the veteran reported 
headaches, fatigue, poor memory and depression.  He indicated 
that he had sleep disturbance, episodic crying, intermittent 
appetite and poor concentration.  He denied receiving any 
treatment.  On examination, the veteran was observed to be 
alert and cooperative with no loosened associations or flight 
of ideas.  His mood was tense and depressed and his affect 
was appropriate.  There was no evidence of delusions, 
hallucinations, 
ideas of reference or suspiciousness and the veteran was 
oriented.  Insight and judgment were noted to be adequate.  
The assessment was headaches, no neurological sequelae and 
dysthymia.

On cardiovascular VA examination, the veteran reported that 
he started to have heart palpitations 3-4 years after his 
discharge from service, sometimes associated with shortness 
of breath.  He had no complaints at the time of the 
examination and there were no objective findings noted.  A 
chest x-ray was normal and the veteran's blood pressure was 
140/70.  The assessment was heart palpitations, by history, 
not found in this examination.

The veteran was seen for a VA pulmonary examination and 
reported problems with shortness of breath, with and without 
exertion.  Lungs were clear to oscillation percussion.  
Pulmonary function tests were conducted and interpreted to 
show moderate obstruction.  The diagnosis was respiratory 
problems, shortness of breath with exertion.

At his hearing before the undersigned member of the Board in 
September 1999, the veteran testified that he had developed 
memory problems in 1992 which were now constant.  He 
indicated that the main problem was short-term memory; his 
long-term memory is not much of a problem.  The veteran also 
reported problems with anxiety, mood swings and depression.  
He indicated that he had lost as many as 50 jobs because of 
his problems with memory.  He noted pre-service psychiatric 
treatment of some kind.  The veteran said that he developed 
heartburn and reflux in service in the Gulf and this had a 
severe impact on his appetite.  He said that he sometimes 
goes 2-3 days without eating.  He further testified that his 
heartbeat flutters at times, particularly after exertion.  
The veteran's father testified that the veteran has had 
significant short-term memory problems since he got out of 
the service; the veteran has also been quite depressed.



II.  Analysis

Service Connection on a Direct Basis
for a Gastrointestinal Disorder

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of entitlement to service 
connection for a gastrointestinal disorder on a direct basis.  
A well-grounded claim is one which is plausible.  If he has 
not presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Also, in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, it is the opinion of the Board that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The service medical records are negative for 
complaints, treatment or diagnoses of any gastrointestinal 
disorder.

As noted above, on VA examinations of the esophagus and 
stomach in September 1997, the veteran reported that he had 
developed heartburn in service which was treated with 
Tagamet.  He said that he continues to have heartburn which 
is no longer alleviated by Tagamet.  On examination, the 
veteran was noted to have no weight loss in the last year.  
He denied vomiting, recurrent hematemesis or melena.  The 
veteran described his pain as epigastric and substernal and 
reported that each episode lasts for approximately one day.  
He said that he was having episodes of heartburn several 
times per week.  The veteran was not anemic.  There was no 
motility and no evidence of actual partial obstruction 
present.  The veteran reported a history of reflux 
disturbances.  The diagnostic impressions included gastritis, 
by history, and esophagitis, secondary to reflux.

In sum, the claims folder contains a current diagnosis of a 
gastrointestinal disorder, characterized as esophagitis, 
secondary to reflux.  The first prong of Caluza has been met.  
There is no evidence to support the veteran's contention that 
he was diagnosed with heartburn in service and received 
treatment in service for that disorder.  Despite the absence 
of medical evidence in the veteran's service medical records, 
the veteran is competent to report that he had stomach 
problems in service.  As such, the second prong of Caluza is 
satisfied.  However, as discussed above, the veteran has not 
presented medical nexus evidence that links any current 
gastrointestinal disorder to military service or to continued 
symptoms since service.  Inasmuch as the veteran is offering 
his own medical opinion and diagnoses, we would note that the 
record does not indicate that the veteran has any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit, at 93.  Consequently, the Board concludes that the 
third prong of Caluza which requires nexus evidence has not 
been met.  The claim is not well grounded and the appeal on 
this issue is denied.


Claims Concerning Symptoms as Chronic Disabilities
Resulting from an Undiagnosed Illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, 
VA added the following regulation:  (Note:  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of Title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or 
more signs or symptoms such as those listed in 
paragraph (b) of this section, provided that 
such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and
(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.
(2)	For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 months or 
more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest 
date on which 
the pertinent evidence establishes that the 
signs or symptoms of the disability first 
became manifest.
(4)	A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.
(5)	A disability referred to in this section 
shall be considered service-connected for 
purposes of all laws of the United States. 
(b)	For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, 
but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under this 
section: 
(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War; or 

(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that occurred 
between the veteran's most recent departure 
from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and 
the onset of the illness; or 
(3)	if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 
(2)	the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

Evidence that the illness is "undiagnosed" may consist of 
evidence that the illness cannot be attributed to any known 
diagnosis or, at a minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  The type of evidence necessary to 
establish a well 
grounded claim as to each of these elements may depend upon 
the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
nexus element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.

The manifestation of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well grounded claim.  With respect to showing 
objective indications of chronic disability, a veteran's own 
testimony may be considered sufficient evidence for purposes 
of a well grounded claim, if the testimony relates to non-
medical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from independent sources.

As an initial matter, the Board notes that the veteran's DD 
Form 214 received the Southwest Asia Service Medal and that 
he is noted to have had service in the Southwest Asia theater 
of operations during the gulf war from November 5, 1990, 
through March 29, 1991.  Based on this evidence and for 
purposes of analysis under 38 C.F.R. § 3.317 (1999), the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.

1.  Symptoms of Depression, Mood Swings and a Nervous 
Disorder; Sleep Disturbance; Poor Appetite; Heartburn and 
Nausea

The veteran's claims concerning service connection for 
symptoms including depression, mood swings and a nervous 
disorder, sleep disturbance, poor appetite, heartburn and 
nausea, all as chronic disabilities resulting from an 
undiagnosed illness, are not well grounded.  Although the 
veteran has complained of having had these symptoms since his 
service in the Gulf War, there has been no evidence submitted 
of a nexus between these reported symptoms and any chronic 
undiagnosed illness.

The Board acknowledges that the General Counsel has noted 
that in some circumstances, the relationship between symptoms 
and a current disability is capable of proof by lay evidence 
alone; this is not such a circumstance with respect to the 
above-claimed disabilities.  The Board does not find anything 
in the claims folder which would indicate that the veteran, 
who is not a medical professional, is capable of providing a 
nexus opinion relating his reported symptoms to an 
undiagnosed illness, as opposed to a clinically diagnosed 
condition.  Against this background, the claims involving 
depression, mood swings, and a nervous disorder, a sleep 
disturbance, poor appetite, heartburn and nausea, all as 
chronic disabilities resulting from an undiagnosed illness, 
are not well grounded and the appeal on these issues is 
denied.

2.  Heart Palpitations

The veteran's claim of entitlement to service connection for 
heart palpitations as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  As noted above, 
the veteran was seen for a VA cardiovascular examination in 
September 1997.  A chest x-ray was normal.  The veteran 
complained of heart palpitations and skipped beats which were 
not demonstrated on examination.  The diagnosis was heart 
palpitation by history.  In sum, there are no objective 
indications of a chronic disability resulting from heart 
palpitations.  As such, the veteran's claim is not well 
grounded and the appeal on this issue must be denied.

3.  Memory Loss and Respiratory Symptoms, including Shortness 
of Breath

The veteran's claims for symptoms involving memory loss and 
respiratory symptoms, including shortness of breath, all as 
chronic disability resulting from an undiagnosed illness are 
well grounded.  The veteran has submitted medical evidence of 
a nexus (the VA examination reports which note diagnostic 
impressions of shortness of breath and memory loss), which 
suggests a relationship between the veteran's symptoms of 
shortness of breath and memory loss (which were also 
objectively noted during the examinations), and a condition 
for which the VA examiner did not ascribe a known clinical 
diagnosis.  Against this background, there is at least some 
evidence suggesting a nexus between the veteran's symptoms of 
shortness of breath and memory loss, and an undiagnosed 
illness.  Therefore, subject to the REMAND section below, the 
veteran has presented well grounded claims of entitlement to 
service connection for shortness of breath and memory loss as 
chronic disabilities due to an undiagnosed illness.


ORDER

1.  The claim concerning service connection for memory loss 
as a chronic disability resulting from an undiagnosed illness 
is well grounded and, to this extent, the appeal is granted.

2.  The claim concerning service connection for respiratory 
symptoms, to include shortness of breath, as a chronic 
disability resulting from an undiagnosed illness, is well 
grounded and, to this extent, the appeal is granted.

3.  The claim concerning service connection for depression, 
mood swings and a nervous disorder as a chronic disability 
resulting from an undiagnosed illness, is denied.

4.  Service connection for a sleep disorder, as a chronic 
disability resulting from an undiagnosed illness, is denied.

5.  Service connection for poor appetite, as a chronic 
disability resulting from an undiagnosed illness, is denied.

6.  Service connection for a gastrointestinal disorder, on a 
direct basis, is denied.

7.  Service connection for heartburn and nausea, as chronic 
disabilities resulting from an undiagnosed illness, is 
denied.

8.  Service connection for heart palpitations, as a chronic 
disability resulting from an undiagnosed illness, is denied.


REMAND

Bladder Problems as Manifestations of an Undiagnosed Illness

The veteran contends that he has bladder problems as 
manifestations of an undiagnosed illness.  The service 
medical records are negative for complaints, treatment or 
diagnosis of any bladder disorder.  Review of the claims 
folder reflects that some VA records may be missing.  
Specifically, at his Persian Gulf examination in June 1994 at 
the Fayetteville, North Carolina VAMC, the veteran reported 
going 2-3 days without urinating.  Laboratory testing 
included a negative urinalysis.  The diagnostic impression 
was history of infrequent urination.  There was no diagnosis 
of a bladder disorder and no positive clinical findings to 
establish any bladder dysfunction of unknown etiology.  
However, the report of examination noted that the veteran was 
scheduled for an intravenous pyelogram (IVP) on June 20, 
1994, five days after the date of the Persian Gulf 
examination.  There are no records pertaining to this test in 
the claims folder.  The Board is required to obtain these VA 
treatment records, if they exist, and all pertinent VA 
treatment records, as they are constructively in the 
possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  VA has a duty to search for VA records sought by the 
claimant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is something in the record to suggest that evidence 
exists which could make 
the veteran's claim well-grounded, VA has the duty to inform 
the veteran of his right to submit that evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  On remand, the RO should 
obtain any pertinent medical records, to include VA and non-
VA records.

Memory Loss and Respiratory Symptoms, to Include Shortness of 
Breath

As noted above, the veteran essentially contends that he is 
entitled to service connection for memory loss and shortness 
of breath as chronic disabilities resulting from an 
undiagnosed illness.  Following a complete review of the 
claims folder, the Board finds that further development is 
warranted in relation to these well grounded claims.

Appellate review of the claims folder shows that the veteran 
has been noted to have memory loss and shortness of breath.  
However, the evidence currently of record does not address 
whether it is at least as likely as not that these symptoms 
are the result of a known clinical diagnosis.  The Board 
therefore finds that a new joint examination for VA purposes 
is required to properly adjudicate the veteran's claim and 
fulfill the mandatory guidelines of M21-1, Part III, Change 
74 (April 30, 1999).

In addition, and prior to conducting further VA examination 
of the veteran as requested below, the RO should ascertain 
whether the veteran has been treated for his symptoms of 
memory loss and shortness of breath since September 1997, the 
date of the last VA examination.  All records of VA and non-
VA treatment for these symptoms should be obtained and 
associated with the claims folder for review by the VA 
examiner prior to examining the veteran.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his claimed bladder 
problems since June 1994, the date of the 
Persian Gulf examination.  Based on his 
response, the 
RO should obtain a complete copy of any 
treatment records related to genito-
urinary complaints, to include a copy of 
the report and/or results of an IVP 
conducted on June 20, 1994, from the 
Fayetteville, North Carolina VAMC, from 
all identified source(s), both VA and 
private, and associate them with the 
claims folder.

2.  The RO should issue the veteran a 
new development letter, in accordance 
with M21-1, Part III, Change 74 (April 
30, 1999).  Specifically, the veteran 
should be asked to submit post-service 
medical and non-medical indications of 
manifestations of shortness of breath 
and memory loss that can be 
independently observed or verified.  The 
non-medical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's 
last know address, should be placed in 
the claims folder.

3.  With respect to the veteran's claims 
involving memory loss and shortness of 
breath, the veteran should be asked 
whether he has received any treatment 
for these symptoms since September 1997, 
the date of the VA examinations for 
these complaints.  Based on his 
response, the RO should obtain a copy of 
all records, VA and private, from the 
identified treatment source(s), and 
associate them with the claims folder.

4.  Following the receipt of the above 
evidence regarding treatment of memory 
loss and respiratory symptoms, to 
include shortness of breath, the veteran 
should be afforded a joint examination 
with respect to those claims.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed prior to examination of the 
veteran.  Following examination and 
review of the claims folder, the VA 
examiner should comment as to the 
following: (a) note and detail the 
veteran's reported symptoms related to 
memory loss and shortness of breath; (b) 
determine whether there are any 
objective medical indications that the 
veteran is suffering from the reported 
symptoms of memory loss and respiratory 
symptoms, to include shortness of 
breath; (c) if there are objective 
indications of memory loss and/or 
respiratory symptoms, to include 
shortness of breath, the examiner should 
indicate whether it is at least as 
likely as not that the manifestations 
are attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred since the veteran's 
most recent discharge from service.  All 
opinions expressed should be supported 
by reference to pertinent evidence.  If 
the VA examiner disagrees with any 
medical opinions contained in the claims 
folder, the reasons for the disagreement 
should be set forth in detail.

5.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.

6.  Thereafter, the RO should conduct any 
additional indicated development and 
review the issue of service connection 
for a bladder disorder, claimed as a 
chronic disability resulting from an 
undiagnosed illness.  In addition, the RO 
should again consider the issues of 
entitlement to service connection for 
memory loss and respiratory symptoms, to 
include shortness of breath, claimed as 
chronic disabilities resulting from an 
undiagnosed illness.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be issued which includes 
consideration of all evidence added to 
the record since the August 1998 SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


- 24 -


